DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  objected to because of the following informalities:  "a actuator" in line 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to separate the concrete product form the product" in 5.  It is unclear if the concrete product and the product are the same or distinct from each other.  If said products are the same, it is unclear how the movable side separates the concrete product from itself.  For examination purposes, the concrete product in line 5 will be interpreted to read “the concrete form” as supported in paragraph 0012 of the instant Specification.
Claims 2-13 are rejected for dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (JP 2006326944 A; of record).
Regarding claim 1, Kawakami teaches a system for stripping concrete forms from a concrete product (Figures 1-8; paragraph 0006 of translation), the system comprising: 
a concrete form (mold 1 in Figure 2) for holding a concrete product (101 in Figure 5) in place during a curing process (paragraph 0029, mold is filled with concrete, and…hardened, the mold is opened), wherein the concrete form comprises of at least one side movable with respect to the product to separate the concrete product [*form] from the product (side plate portion 4 in Figures 1-2; paragraph 0002, side plate portions are pivotally attached around the bottom plate portion by a pivoting portion; paragraph 0006, the formwork member is separated from the concrete); 
a[n] actuator combined to the concrete form for moving the at least one side with respect to the concrete form (operating rod 25 and drive rod 27 in Figures 1-3 and 6; paragraphs 0018-0020); and 
a power source combined to the actuator for driving the actuator (paragraph 0020, may be driven using a power source such as electric power or liquid pressure) for moving the at least one side with respect to the concrete form.
Regarding claim 2, Kawakami further teaches the power source is a rotary driven power source (Figure 6; paragraph 0020, the operating unit rotates, for example, an operation handle…may be drive by using a power source).
Regarding claim 7, Kawakami teaches a system for stripping concrete forms from a concrete product (Figures 1-8; paragraph 0006), the system comprising: 
a concrete form (mold 1 in Figure 2) for holding a concrete product (101 in Figure 5) in place during a curing process (paragraph 0029), wherein the concrete form comprises of at least one side movable with respect to the product to separate the concrete form from the product (side plate portion 4 in Figures 1-2; paragraph 0002, side plate portions are pivotally attached around the bottom plate portion by a pivoting portion; paragraph 0006, the formwork member is separated from the concrete); 
a[n] actuator combined to the concrete form for moving the at least one side with respect to the concrete product (operating rod 25 and drive rod 27 in Figures 1-3 and 6; paragraphs 0018-0020); and 
a rotary driven power source combined to the actuator for driving the actuator for moving the at least one side with respect to the concrete product (Figure 6; paragraph 0020, the operating unit rotates, for example, an operation handle…may be drive by using a power source).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami.
Regarding claim 3, Kawakami teaches all the elements of claim 2 as discussed above but does not teach the rotary driven power source is a rotary pump comprising of a transmission shaft for operating the rotary pump.  However, as noted in Kawakami, the power source is a rotary driven power source and may be driven by electric power or liquid pressure (paragraph 0020).  One of ordinary skill in the art would have found it obvious to use a pump as a matter of design choice for the same purpose of moving the actuator, such that said actuator moves the at least one side from the concrete product.  Likewise, Kawakami discloses a shaft (attached to operation handle 35 in Figure 6) for operating the converting mechanism (36) to move the at least one movable side of the concrete form (paragraph 0020).

Claim(s) 4-5, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied to claims 3 and 7 above, and further in view of Mitchell (US 2009/0016919 A1).
Regarding claims 4 and 8, Kawakami teaches all the elements of claims 3 and 7 as discussed above but does not teach a rotary power tool combinable to the transmission shaft of the rotary pump, or to the rotary driven power source, for rotating the transmission shaft and operating the rotary pump.  However, as discussed above, Kawakami discloses the operation handle (35 in Figure 6) may be driven manually or via an external power source (paragraph 0020).  One of ordinary skill would have found it obvious to use a rotary power tool, such as a drill or the like, for increased power and mobility.
Alternatively, Mitchell discloses a rotary pump (1 in Figures 9-11), having a transmission shaft (drive shaft 24, 25 in Figure 1) for operating the pump.  The shaft can be driven manually (paragraph 400) by a crank handle (400 in Figure 11)  or by a rotary power tool (200, 300 in Figures 1 and 10-11; paragraphs 0050-0051, 0055-0056).  Mitchell discloses the pump and shaft being capable of drive by the tool is beneficial as said tools are readily available and low cost (paragraph 0053).  As Kawakami discloses the operation handle being driven manually or a power source, one of ordinary skill in the art would have found it obvious to use a rotary power tool to drive the shaft as disclosed by Mitchell for the benefits discussed above.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claims 5 and 9, Kawakami, in view of Mitchell, teaches all the elements of claims 4 and 8 as discussed above and further teaches a first adapter combinable to the rotary power tool (Figure 10; paragraph 0056 of Mitchell, adaptor of the rotatable shaft of the drill is brought into engagement with the tool-engaging end piece) and a second adapter combinable to the transmission shaft of the rotary pump (e.g. to the rotary driven power source) (end piece 25 in Figures 1 and ; paragraph 0043, may be interchanged with other types of tool-engaging ends, for connection to different types of rotatable tool shafts).  The limitations “for providing one-way rotation…to protect the pump” and “for providing one-way rotation…to protect the rotary driven power source” is intended use of the apparatus, and is given little patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex potterparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Kawakami, as modified by Mitchell, disclose all the structural limitations of claims 5 and 9.
Regarding claim 13, Kawakami, as modified by Mitchell, teaches a system for stripping concrete forms (Figures 1-8; paragraph 0006 of Kawakami) comprising at least one movable side (side plate portion 4 in Figures 1-2; paragraph 0002, side plate portions are pivotally attached around the bottom plate portion by a pivoting portion; paragraph 0006, the formwork member is separated from the concrete) from a concrete product, the system comprising: 
a first adapter (Figure 10; paragraph 0056 of Mitchell, adaptor of the rotatable shaft of the drill is brought into engagement with the tool-engaging end piece) combinable to a rotary power tool (200, 300 in Figures 1 and 10-11; paragraphs 0050-0051, 0055-0056 of Mitchell); and 
a second adapter combinable to a rotary driven power source (end piece 25 in Figures 1 and ; paragraph 0043, may be interchanged with other types of tool-engaging ends, for connection to different types of rotatable tool shafts), wherein when the rotary driven power source is combined to a[n] actuator (operating rod 25 and drive rod 27 in Figures 1-3 and 6; paragraphs 0018-0020 of Kawakami), the rotary driven power source drives the actuator for moving the at least one movable side with respect to the concrete product (paragraph 0020 of Kawkami, may be driven using a power source such as electric power or liquid pressure).

Claim(s) 6, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami, in view of Mitchell, as applied to claims 5, 9 and 13 above, and further in view of Razzaghi (US 2005/0109996 A1).
Regarding claims 6, 10 and 15, Kawakami, as modified by Mitchell, teaches all the elements of claims 5, 9 and 14, but does not disclose the first adapter comprises a helical cutout to prevent the second adapter and the transmission shaft from being rotated in one direction.  However, as noted by Mitchell, the first and second adapters may be interchangeable for different types such that the adapters rotate in unison (paragraphs 0014, 0043 of Mitchell).  It is submitted adapters or couplings comprising helical cutouts or slots are well known and conventional in the art.  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious as a matter of design choice to utilize such adapters to restrict compressing the concrete product with excessive force form the power tool.
Alternatively, Razzaghi discloses an adapter (80 in Figure 4A) for a rotary power tool (10).  The adapter comprises a cutout (92) for engagement with a component of another rotary tool (paragraphs 0055-0056).  It would have been obvious for one of ordinary skill in the art to modify the first adapter, particular with a cutout or slot, as disclosed by Razzaghi, to rotate the second adapter as this is combining prior art elements according to known methods to yield predicable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.  The limitation “to prevent…from being rotated in one direction” is intended use of the apparatus, and is given little patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Kawakami, as modified by Mitchell, disclose all the structural limitations of claims 6 and 10.  
Regarding claims 11-12, 14 and 16, Kawakami, as modified by Mitchell and Razzaghi, teaches all the elements of claims 10 and 13 but does not disclose the first adapter comprises opposing flat faces to mate with the second adapter to rotate the second adapter nor the second adapter comprises opposing protruding lugs that are engaged by the opposing flat faces of the first adapter to rotate the second adapter.  However, such adapters and couplings are well known and conventional in the art.  It would have been obvious for one of ordinary skill in the art as a matter of design choice to use said adapters for rotating.  Likewise, restricting counter-rotation of the power tool would be beneficial to prevent compressing the concrete product (e.g. damaging).
Regarding claim 17, Kawakami, as modified by Mitchell and Razzaghi, further teaches a rotary power tool combinable to the first adapter (200, 300 in Figures 1 and 10-11; paragraphs 0050-0051, 0055-0056 of Mitchell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burgess (US 2021/0001412 A1) discloses couplings having helical cutouts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        6/10/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715